DETAILED ACTION
Applicant’s response, received 09/30/2022, to the prior office action has been considered and made of record. Claims 1-14 are pending further consideration.

Response to Arguments
Applicant's arguments, see pages 2-3 of Applicant’s Remarks filed 09/30/2022, with respect to the previously presented 35 USC 101 rejection of claims 1-14 have been fully considered but they are not persuasive.
Applicant has argued on pages 2-3 of Applicant’s Remarks that the claimed subject matter is significantly more based on the decision provided by Example 39 of the 2019 PEG.
In response to said arguments: Example 39 of the 2019 PEG includes a step of training a neural network that results in an improvement in the field of the art of learning methods. Furthermore, Examiner agrees that (see last 4 lines on page 2 of Applicant’s Remarks) that “reciting something that is based on a mathematical concept is not the same as reciting the concept itself”, but this does not preclude a mathematical concept or relationship being described with words and phrases instead of an explicit mathematical equation (see MPEP 2106.04(a)(2) Mathematical Concepts – 4th paragraph) from being an abstract idea under 35 USC 101.  The “2019 PEG -Example 39” provides one of several factors in determination of a mathematical concept, wherein one is the “mathematical relationships, formulas, or calculations are not being explicitly stated”. However, this differs from the present set of claim limitations that use words and phrases in place of an explicit mathematical equation.  The phrases of the example claim are drawn to the application of concepts in “applying…” “training…” and “training….”.  However, the claims of the present application are drawn to mere steps of data gathering “obtaining training data….” and performing calculations “determining a pair of parallel hyperplanes….” “determining an orientation of the pair of hyperplanes….” and “determining a position of the pair of parallel hyperplanes…...”. Furthermore, “mathematical calculations” as presented by the present claimset because they merely present steps of “data gathering” and “calculations” to mathematically arrive at an output of arrangement of “data points” and “parallel hyperplanes”. Said calculations do not further result in anything significantly more such as an application of the calculation by determination of an objects position in image data of the example provided by Applicant in the arguments, nor does it train a neural network as was also provided as an example (Example 39 of the 2019 PEG) by the Applicant in the presented arguments.  Furthermore, the presented Example 39 of the 2019 PEG was drawn to steps providing significantly more because even though mathematical relationships are utilized, they are modifying/transforming the datasets corresponding to digital facial and non-facial images to generate a set of image data. The claim of the example further providing using the created transformed/modified facial image data to train a neural network. Hence, the presented Example has included steps known to be mathematical in nature such as the manipulation of digital image data, but is not merely drawn to the mathematical relationship but to the resulting transformation of the image data and the utilization of the image data to perform a further step or task such as the training of the neural network. The currently presented claimset contains steps of data gathering and calculations based on said data to merely generate an output of data such as the provided examples in MPEP 2106.04(a)(2) I. Mathematical Concepts A. Mathematical Relationships “ii. a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors), Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 91, 40 USPQ 199, 201 (1939) (while the litigated claims 15 and 16 of U.S. Patent No. 1,974,387 expressed this mathematical relationship using a formula that described the angle between the conductors, other claims in the patent (e.g., claim 1) expressed the mathematical relationship in words); iv. organizing information and manipulating information…..Digitech Image Techs, LLC v Electronics for Imaging Inc,” and MPEP 2106.04(a)(2) I. Mathematical Concepts C. Mathematical Calculations “A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable a number e.g. performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation…….”. Therefore, the presences or lack thereof of an explicit equation in the claim limitations is not a sole reasoning for determination of whether the claim as a whole is statutory with respect to 35 USC 101. Examiner suggests presenting a redaction to use or presenting a utility for the claimed limitations with respect to the relevant disclosed art of the disclosed invention. However, as presently claimed the subject matter of claims 1-14 remain rejected under 35 USC 101 for at least the reasoning that they are nothing significantly more than an abstract idea.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. Each of the independent claims 1, 13-14, and corresponding dependent claims 2-12 recite steps of gathering data “obtaining training data….” and characterizing mathematical relationships “determining a pair of parallel hyperplanes by….”. This judicial exception is not integrated into a practical application because the additional step of “obtaining training data…” does not constitute anything significantly more than gathering data (See at least MPEP 2106.04(a)(2) - iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  ). The independent claims 1 and 13-14 do not including additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of “obtaining….” is nothing significantly more than a step of gathering data. Dependent claims claim(s) 2-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations presented by each of the respective dependent claims are further modifying and providing additional details with respect to the mathematical relationship of determining hyperplanes from said obtained data. For at least the above reasoning claims 1-14 are rejected under 35 USC 101 as being drawn to an abstract idea.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 as being non-statutory because they are drawn to an abstract idea , set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Each of independent claims 1 and 13-14 have required details of training a polyhedral classifier device by “obtaining training data in a data space, the training data including a plurality of first point associated with a first label and a plurality of second points associated with a second label;” “determine a pair of hyperplanes by: determining an orientation ….based on a minimization ….such that both the plurality of first data points and the plurality of second data points lie between the pair of parallel hyperplanes…….and determining a position….such that the first data points lie between the pair of parallel hyperplanes and …second data points are at least partially separated from the plurality of first data points by the pair of hyperplanes.”. These limitations in combination have not been disclosed by the known prior art, the cited prior art, or reasonable combinations thereof. The closest known prior art of training classifiers in a data space have been provided below with an analysis of the corresponding teachings as they relate to the currently presented set of claim limitations. However, none of the below cited prior art has disclosed or made obvious the currently claimed invention of independent claims 1, 13-14, and corresponding dependent claims 2-12. For at least these reasons the claims are in condition for allowance over the prior art.
Tanveer et al (“Comprehensive Review on Twin Support Vector Machines”) has disclosed an overview of techniques in which a classifier is trained based on data mapped to a feature space, wherein the training data is labeled (page 3 “Related Work” 1st paragraph) as one of 2 labels pertaining to being in the class “positive” or not in the class “negative”. The disclosed support vector methods then utilizing hyperplanes to optimize a separation of the classes. The methods including both parallel and non-parallel hyperplanes. This reference was cited as being relevant with respect to providing an overview of the knowledge of the skill in the art proximate to the time of filing of the presently examined application.
Lundberg et al (“Handling Non-Linear Relations in Support Vector Machines through Hyperplane Folding”) has disclosed a method of learning a classifier based on dividing a distribution of datasets using an optimization of hyperplanes. The process including determining an orientation of hyperplanes (section 2.1 Fig 2) and then iteratively changing the position of the parallel hyperplanes (see Fig 2, wherein the hyperplanes are parallel) to determine an SVM hyperplane defining the separation between the classes (see Fig 3 and algorithm page 139). Lundberg has disclosed the separation of the datasets, whereas the presently claimed invention discloses determining orientation and position of parallel hyperplanes such that the labels are between the hyperplanes.
Tadayon et al (“Preprocessing Method for Support Vector Machines Based on Center of Mass) has disclosed a method of training a support vector machine for classifying datasets. The SVM processing including a “data space” having hyperplanes, wherein the process of Tadayon defines parallel hyperplanes and a determination of orientation of parallel hyperplanes to separate the datasets into separate classes (Figures 2, 5, 6, 7 and Section 1.1 and Section 2.3). The orientation “tilt” of the hyperplanes (see parallel hyperplanes and dataset distributions of “positive” and “negative” labeling depicted in Fig 5 having a tilt/orientation). The process of Tadayon has disclosed a separation of the two labeled datasets based on at least an orientation of parallel hyperplanes, but has not further disclosed or made obvious a determination of the labels between the hyperplanes based on an orientation and a minimization process.
Cevikalp et al (“Polyhedral Conic Classifiers for Visual Object Detection and Classification”) has disclose an SVM based classifier training based on “polyhedral classifiers” (see abstract). The process including training the classification of objects contained in image data (see abstract and Fig 1). The process including defining (see Fig 2) a polyhedral surface having intersecting lines that contain the label being classified, wherein labels outside the surface are defined as being of a label other than that contained by the polyhedral surface. The lines/planes of the defined surface (see Figure 2) are not parallel planes as required by the limitations of the present claims.
Orsenigo et al (“Accurately Learning From Few Examples With a Polyhedral Classifier”) has disclosed a method of calculating positions and orientations of hyperplanes (see Fig 1 page 242 and abstract) “Hk” that separate groupings space mapped datasets in order to train a classifier for “L” Labels (Proposition 3.1, page 242). The training of the classifier including defining non-parallel hyperplanes to separate regions in the dataspace having a plurality of classes of the training dataset (see Fig 1 page 242). Orsengio does not further disclose or make obvious the parallel hyperplanes and orientation determination process of the present claim, wherein the labels are within the parallel hyperplanes.
Leng et al (“An Effective Method to Determine Whether a Point is Classified Within a Convex Hull and Its Generalized Convex Polyhedron Classifier”) has disclosed a method of training a classifier in dataspace by learning hyperplanes belonging to a convex hull that separate the points belonging to classes (see Fig 1 and abstract). Each hyperplane of Leng is determined based on a minimization of distances between points in the data space (section 3, page 438, equation 1 and 1 and neighboring paragraphs). The process of nearest point determination used to define “CH(X)” that is the convex hull (see Fig 1) defined by a set of hyperplanes that comprise the boundary of the geometric shape (Fig 4 and Section 3, Fig 7-8 and algorithms 1 and 2 on corresponding pages 440 and 442). The process (see Fig 4 and section 3) not resulting in a determination of a pair of parallel hyperplanes that contain the points, but instead a sequence of hyperplanes separate said points. Leng has not further disclosed or suggested the determination of a position and orientation of parallel hyperplanes and their relationship to the points/labels of the data space as required by the limitations of the present claim.
Ortyl et al (US 2021/0056466) has disclosed a method of classifying features and learning new classifications for features not belong to a known class. The process of Ortyl based on a determination of a convex hull in a feature space defining a class, the determination of if a new data item belongs to a known class, the assigning of the data item to a known class, or the learning of a new classification convex hull if the new data item does not belong to a known class.
Yang et al (WO 2019104618 A1) has disclosed a process of classification based on the determination of convex hulls bounding class regions using determined hyperplanes. The classification process being applied to the recognition of objects in image data.
Guo et al (US 2019/0012526) has disclosed (Fig 5, abstract, para 0057-0062 and equation 3) the determination of hyperplanes separating classes/labels of image data, such that the determined hyperplanes are between corresponding classes/labels of image data. The process of Guo does not further disclose or suggest a polyhedral classifier, parallel hyperplanes containing at least two labels, or the determination of both an orientation and position based on the presently claimed steps of the independent claims of the present application.
Choi et al (US 2018/0150766) has disclosed an SVM based classifier for image data, wherein hyperplanes are defined based on a determined maximum margin between training. The hyperplanes/boundaries are used as the defining of separation between classes (para 0018-0023). The process including at least a pair of parallel lines (Figs 2A-2C), but not a process of determination of an orientation based on a set of labels being between the parallel hyperplanes and a position of said hyperplanes such that there is a separation of said labels as required by the limitations of the currently presented claim limitations.
Rujan et al (US 2006/0212413) has disclosed a convex hull based classification and classification learning method for image data based on convex hulls and hyperplanes (Fig 3 and 5, abstract, para 0018, 0021, 0052-0060, 0073). The process including (see Fig 3) the separation of data corresponding to classes using hyperplanes, such that the data corresponding to a class is contained in a convex hull bounded by said hyperplanes (see Fig 3 and 5). Rujan has not disclosed a process of determination of an orientation based on a set of labels being between the parallel hyperplanes and a position of said hyperplanes such that there is a separation of said labels as required by the limitations of the currently presented claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                      

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666